Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is directed to an allowable composition product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the medicinal preparation of making or using an allowable product as an ingredient in the medicinal preparation, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/27/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, “is shown in Figure 1” is grammatically confusing; it is suggested to replace “is” with “as”.
In claim 2, in part 3), “it is unclear and ambiguous whether the different compositions are with respect to the 3 different types of elution conducted and/or concern plural, different compositions being utilized with each of the different types of elution. The Specification at paragraph [0040] would support either or any of these claim limitation interpretations. 
In claim 5, it is unclear whether “the concentration” refers back to the concentration of walnut water extract or of walnut water extract each introduced in claim 2; and it is unclear as to what the “solid content is 20-30% is referring to; (is this referring to solid content or concentration of the walnut alcohol extract, of the walnut water extract or of the mixed extract?). 

		ALLOWABLE SUBJECT MATTER
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  None of the prior art suggests obtaining of the claimed composition of  “1-carboxy-2-hydroxy-3iminopropane” obtained from walnut plant material, or “diaphragma juglandis fructus” or otherwise obtained. 
The cited translations of the CN and RU foreign patent publications taken cumulatively generally concern the process steps of extraction, filtration, and conducting elution in sequential columns, particularly MCI and ODS columns, for different types of plant extracts, as well as such separation steps being employed to produce medicinal preparations. 
The cited Non-Patent Literature generally concerns obtaining of a wide range of different compounds and compositions from walnut plant material, or diaphragma juglandis fructus, however not suggesting any composition similar to the instantly claimed composition in claim 1.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/07/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778